Citation Nr: 0027471	
Decision Date: 10/17/00    Archive Date: 10/26/00

DOCKET NO.  99-10 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Service connection for residuals of an injury to the nose, to 
include a deviated nasal septum.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1945 to 
November 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for service connection 
for post-operative residuals of a nose injury.  He filed a 
March 1998 notice of disagreement, initiating this appeal.  
He was then afforded a February 1999 statement of the case, 
and responded with a March 1999 VA Form 9, perfecting his 
appeal.  A personal hearing at the RO was afforded the 
veteran in December 1999.  


FINDINGS OF FACT

1.  The veteran had a deviated nasal septum at the time he 
entered active military service; the deviated septum was 
noted when he was examined and accepted for service.  

2.  While the veteran was in service, he had surgery which 
had the effect of ameliorating the disability resulting from 
the veteran's deviated septum.

3.  There was no increase in the severity of disability 
resulting from the deviated septum while the veteran was in 
service.  


CONCLUSION OF LAW

The veteran's pre-existing nasal disability was not 
aggravated in service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran was afforded a service entrance examination in 
October 1945.  At that time, his nasal septum was noted to be 
deflected to the left.  However, this finding was not 
considered disabling, and he was accepted for service.  In 
June 1946, he sought treatment due to difficulty breathing.  
He was examined and found to have an "old fracture deformity 
of [the] nose" due to an injury when he was 11 years of age.  
Because of this injury, he had lateral deviation of the 
external nose and septum, resulting in obstruction of the 
airway.  A deviated nasal septum, post-traumatic, was 
diagnosed.  A submucosal resection was afforded the veteran 
in July 1946, and the airway was described as good 
thereafter.  A second submucosal resection was performed 
later that same month; no complications were noted.  A 
service separation examination was afforded the veteran in 
November 1946, and an "old fractured nose" was noted at 
that time.  In the doctor's opinion, this injury was not 
incurred during service, according to the examination report.  

In August 1997, the veteran filed a claim for service 
connection for residuals of an injury to his nose during 
service.  A November 1997 VA medical examination was afforded 
him, and he reported a history of an in-service nasal injury.  
Objective examination revealed a deviated nasal septum with a 
large nasal perforation.  He had a 50 percent obstruction on 
the left side and a 100 percent obstruction on the right 
side.  A deviated nasal septum and nasal perforation were 
diagnosed.  

The RO considered the evidence of record and issued a January 
1998 rating decision denying service connection for post-
operative residuals of an injury to the veteran's nose.  He 
filed a timely notice of disagreement, initiating this 
appeal.  

The veteran was afforded a personal hearing at the RO in 
December 1999.  He testified that prior to service, he had no 
history of a nasal injury.  However, during military basic 
training, he was running down a hill when he tripped and 
landed on his face, injuring his nose.  Since that time, he 
has had difficulty breathing out of his nose, and his sense 
of smell is poor.  He reported receiving numerous treatments 
after service from private physicians for his nasal problems, 
but he has been unable to obtain those records, as these 
physicians are deceased and their records are unavailable.  

The veteran's brother submitted a February 2000 written 
statement indicating that to his knowledge, the veteran had 
no history of a nasal injury or defect of the nose prior to 
his entrance into military service.  

Analysis

The veteran seeks service connection for a nasal disability, 
to include a deviated nasal septum.  Service connection will 
be awarded for any current disability resulting from a 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1999).  In any claim before the VA, the 
benefit of the doubt will be afforded the claimant whenever 
the evidence is in approximate balance between the positive 
and the negative.  38 U.S.C.A. § 5107(b) (West 1991).  

However, the preliminary requirement for establishing 
entitlement to any VA benefit is that the applicant submit a 
claim which is sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The U. S. Court of 
Appeals for Veterans Claims (Court) has defined a well-
grounded claim as "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Such a claim 
need not be conclusive, but only possible, to satisfy the 
initial burden of § 5107.  Id.  

Case law promulgated by the Court has resulted in what is in 
effect a three pronged test to determine whether a claim is 
well grounded.  There must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the injury or disease in service and 
the current disability (medical evidence).  See Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); Grottveit v. Brown, 5 Vet. 
App. 92 (1993); Grivois v. Brown, 6 Vet. App. 136 (1994); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  To be well 
grounded, a claim must be supported by evidence that suggests 
more than a purely speculative basis for an award of 
benefits; evidence is required, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  

Because the veteran had treatment for his deviated septum in 
service, his claim is plausible and, therefore, well 
grounded. 

At his December 1999 personal hearing, the veteran testified 
that he had no history of an injury to his nose at the time 
he entered military service.  He later supplied a February 
2000 written statement from his brother to that same effect.  
However, a deviated nasal septum was clearly noted at the 
time of his October 1945 service entrance examination.  Also, 
the veteran's service treatment records confirm an old injury 
to his nose prior to service.  As these service medical 
records are more contemporaneous to the time of the veteran's 
military service, they will be accepted as true and accurate 
by the Board.  Therefore, because a nasal injury was observed 
at the time the veteran entered active duty, the presumption 
of soundness does not apply regarding this injury.  
38 U.S.C.A. § 1111 (West 1991).  

Because the evidence establishes that the veteran's injury of 
the nose pre-existed service, it is necessary to consider 
whether this disability increased in severity while the 
veteran was on active duty.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306 (1999).  The veteran has testified that he 
fell down during training and injured his nose.  However, his 
service medical records contain no record of any such injury.  
Accepting arguendo his lay assertions that he fell to the 
ground and struck his nose during military training, this lay 
statement is insufficient to verify an internal injury to the 
veteran's nasal septum.  See Pearlman v. West, 11 Vet. 
App. 443, 447 (1998) [citing Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992)].  While he did report breathing 
difficulty during service, the records are negative for any 
indication of further damage to his nasal septum or any other 
part of his nose.  In and of itself, a veteran's mere lay 
assertion that his pre-existing disability increased in 
severity during service does not amount to competent medical 
evidence of aggravation.  McIntosh v. Brown, 4 Vet. App. 553, 
560 (1993).  

As the events in question occurred many years ago, it is 
understandable that the veteran's recollections are 
inconsistent with the written records.  As a matter of fact 
finding, the entries in the service medical records, which 
were recorded in close proximity to the events in question, 
provide a far more reliable body of evidence than the 
veteran's recollections.  The medical reports from the 
veteran's period of active service do not show additional 
injury to the nose, but rather ongoing difficulties with 
breathing as a result of the pre-service injury.  The service 
medical records show that the veteran was afforded two 
surgeries on his nasal septum during service to correct his 
breathing problems.  Such treatment was ameliorative rather 
than indicative of an increase in severity of the disability.    

In conclusion, the veteran's pre-existing nasal disability 
was not aggravated in service, and a basis for the grant of 
service connection has not been established.  


ORDER

Service connection is denied for residuals of an injury to 
the veteran's nose, to included a deviated nasal septum.  



		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals



 

